DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-5 directed to inventions non-elected without traverse made on February 02, 2021.  Accordingly, claims 2-5 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2-5 have been cancelled upon election.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aloise et al. (US 7779542 B2) discloses a method of manufacturing a similar dental instrument..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MONEA R GRIER/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772